IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,852



                        EX PARTE SANTONIO MURFF, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 0573275A IN THE 371ST DISTRICT COURT
                          FROM TARRANT COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Second Court of Appeals affirmed his conviction. Murff

v. State, No. 02-97-00190-CR (Tex. App.–Fort Worth, delivered January 15, 1998).

       Applicant contends that he was denied the right to file a petition for discretionary review

because he was not timely notified of the affirmance of his appeal and his right to file a pro se

petition for discretionary review.
       Applicant provided evidence that he was bench warranted out of his regular prison housing

the day before his appeal was affirmed and while on bench warrant did not receive any mail from

his appellate attorney. Due to this evidence, the trial court has entered findings of fact and

conclusions of law that Applicant was denied his right to file a pro se petition for discretionary

review. The trial court recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex.

Crim. App. 1997). We find, therefore, that Applicant is entitled to the opportunity to file an out-of-

time petition for discretionary review of the judgment of the Second Court of Appeals in Cause No.

02-97-00190-CR that affirmed his conviction in Case No. 0573275A from the 371st Judicial District

Court of Tarrant County. Applicant shall file his petition for discretionary review with the Second

Court of Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: February 27, 2008
Do not publish